DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/22 has been entered.

Status of Claims
This Office action is in reply to filing by applicant on 11/14/2022.
Claims   1 - 20, 28, and 38 were  cancelled by Applicant.
Claims  21, 22, 26, 31, and 40   have been amended by Applicant.
Claims  23 - 25, 27, 29, 30, 32 - 37, and 39 were previously presented by Applicant.
Claims      21 - 27,  29 -  37, and 39 - 40    are pending and have been examined.
This action is made non-final. 


Response to Arguments
Due to Applicant's arguments and amendments, all prior rejections pursuant to 35 USC 102/ 103 have been withdrawn.
With regard to the limitations of claims  21 - 27,  29 -  37, and 39 - 40, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 10 - 13. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to the particular technological environment of making computer assisted credit based purchases. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Applicant argues that the practical computer improvement here is that the server is independent of the second set of nodes. Remarks 11. Applicant argues:
As recited in the claims, the server originates the transactional record that defines the blockchain transaction - but it does not verify the data associated with the blockchain transaction. In fact, because the server and the second set of nodes are independent of and separate from each other, the server is an inherently untrusted entity. Therefore, to effect the requisite validation and ensure the legitimacy and security of the blockchain transaction, the server sends the transactional record to one of the agents in the second set of nodes. The agents then validate the data and, provided the data is valid and complete, one of the agents in the second set of nodes executes the blockchain transaction.

The above is Applicant's seminal argument repeated throughout the Remarks. Remarks 11 - 13. Despite this same argument having been set forth multiple time, it is not sufficiently clear nor is it sufficiently set forth however how the so called server being separate from the second set of nodes improves the computer function. Examiner welcomes a call from Applicant representative as to just where is it adequately disclosed that having the server separate from the so called "second set of nodes" somehow constitutes is a practical computer improvement per 35 USC 101.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims      21 - 27,  29 -  37, and 39 - 40    are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 21  is directed to  a system (machine), independent claim 31 is directed to as method (process), and independent claim 40 is directed to  a non-transitory computer-readable storage media. The independent claims are mirrored. That said, the independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent method claim 21 as the claim that represents the claimed invention for 35 USC 101 analysis, as it's sufficiently similar to independent method claim 31 and independent CRM claim 40. Please note that the amendments add nothing to the following analysis.
Claims 21, 31, and 40, as amended, recite, in part, the limitations of:
...wherein the first agent is configured to receive a request to execute the transaction defined by the transactional record; wherein the transaction is validated...; ...determining completeness of data relating to the transaction; ...verifying correctness of the data relating to the transaction... ; wherein a query is sent...; wherein results of transactions are done...; and wherein the request to execute the transaction defined by the transactional record based, at least in part, on the first result and/or the second result.  
The several dependent claims either further refine the abstract idea of claims  21, 31, and 40, further apply computer elements as a tool to the abstract idea, and/or they further contain narrowing elements, as noted below:
wherein the first node and/or the second node of the first set of nodes is configured to transmit the request to the first agent to execute the transaction defined by the transactional record (claims 22 and 32); deny the request to execute the transaction defined by the transactional record if the first result indicates that the data related to the transaction is incomplete; and establish a finding of data unavailability for the transaction. (claims 23 and 33);  deny the request to execute the transaction defined by the transactional record if the second result indicates that the data related to the transaction is incomplete; and establish a finding of fraud for the transaction. . (claims 24 and 34);   a first threshold number of nodes of the second set of nodes is configured to substantiate the completeness of the data related to the transaction.(claims 25 and 35);  wherein a second threshold number of nodes of the second set of nodes is configured to prove and/or disprove the data related to the transaction is correct. (claims 26 and 36);    wherein the first agent is further configured to set a limit for validating the transaction, in response to receiving the request to execute the transaction defined by the transactional record, and wherein the at least one node of the second set of nodes is configured to validate the transaction limited by the limit . (claims 27 and 37); wherein the first agent is further configured to perform a remedial action based, at least in part, on the first result and/or the second result (claims 29 and 39);   wherein the server is further configured to publish the data related to the transaction. (claim 30);   
The abstract idea is conducting secure transactions and recording same in a ledger.
The above cited abstract idea under its broadest reasonable interpretation falls into the category of a commercial interaction, which is one of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components (i.e., "memory", "processors", "systems", "non-transitory computer readable storage medium"  and "peer to peer blockchain systems" to the recited abstract idea without more. They otherwise attempt to use a computer as a tool to perform the abstract idea. The additional limitations of the independent claims are once again being applied to the abstract idea.
The dependent claims also lack any elements which integrate the abstract idea into a practical application, including:
"memory", "processors", "systems", "non-transitory computer readable storage medium"  and "peer to peer blockchain systems" (which are independent claim elements upon which the dependent claims are necessarily based); and
non-computer related  elements in the dependent claims (transactional record);
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. The claims also apply generic blockchain technology, without any improvement thereto, to the abstract idea.
The claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either considered separately or as an ordered combination.
The sum total of the above claim elements fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional (computer) elements in the dependent claims are also set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Claims 21 - 27,  29 -  37, and 39 - 40    are not patent-eligible per  35 USC 101.  

Conclusion


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.

Sidhu  (US20190180266A1) - A method of operating a distributed peer to peer analytics system of a permissioned distributed ledger is provided. The system includes a plurality of node computing devices in operable communication with each other over an electronic network. The method includes capturing, by a merchant computing device, sales data from a payment transaction, storing the captured sales data in a database of a first node, compiling within the first node the stored sales data into a transaction envelope, encrypting the transaction envelope with a private key of the first node, submitting, by the first node, the encrypted envelope to the permissioned distributed ledger, verifying, by a second node, the submitted encrypted envelope and adding the compiled sales data to a data block, committing, by the second node, the data block to the distributed ledger, and validating, by a consensus of the plurality of node computing devices, the committed data block.
Arnold (US20160260169A1) - The systems and methods described herein relate to processing financial transactions using a computer network that stores a distributed ledger, and particularly, to updating the distributed ledger based on data messages received from validation servers that each store a portion of the ledger corresponding to a respective asset. The systems and methods described herein employ the distributed ledger to control visibility of transactions to the general marketplace, but still provide swift and assured completion of transactions and visibility and audit capability for regulators.
Zochowski (US20190354518A1) - In some implementations, a distributed, trustless transaction network can be used to improve scalability of electronic transaction systems. The structure of the transaction network enables a transaction system to achieve high transaction throughout and low confirmation latency. In some instances, each account on the network has an individual chain that is tracks its transactions and allows independent transactions to be processed in parallel. A main settlement chain can provide universal synchronization of nodes as well as dynamic validator sets. Transactions can be validated and approved by a small number of delegates elected via a representative system, which reduces redundant operations while preserving safety. Consensus can be achieved using a delegated PBFT-based algorithm that is optimized for speed. Techniques described herein can be used to provide both accountable safety and plausible liveness through slashing conditions and other game theoretic incentives.
Carver  (US20190199515A1) -  high-performance distributed ledger and transaction computing network fabric over which large numbers of transactions (involving the transformation, conversion or transfer of information or value) are processed concurrently in a scalable, reliable, secure and efficient manner. In one embodiment, the computing network fabric or “core” is configured to support a distributed blockchain network that organizes data in a manner that allows communication, processing and storage of blocks of the chain to be performed concurrently, with little synchronization, at very high performance and low latency, even when the transactions themselves originate from distant sources. This data organization relies on segmenting a transaction space within autonomous but cooperating computing nodes that are configured as a processing mesh. Each computing node typically is functionally-equivalent to all other nodes in the core. The nodes operate on blocks independently from one another while still maintaining a consistent and logically-complete view of the blockchain as a whole. According to another feature, safe and performant transaction processing is provided using an optimistic concurrently control that includes a collision detection and undo mechanism.
Megerkurth (US10824759B1) - Methods and systems for processing a blockchain comprising a plurality of immutable sales records corresponding to sales made by agents of an entity are provided. According to certain aspects, a transaction request indicating a sale made by an agent of the entity may be received at a first node. A block including a sales record indicating the sale made by the agent may be added to a blockchain and transmitted to another node for validation. The first node may add the block to a copy of the blockchain, where the block may be identified by a hash value that references a previous block in the blockchain that includes at least one additional sales record.
Smith (US20170317997A1) - Methods and systems of providing verification of the identity of a digital entity are provided, including receiving information and a public key of the digital entity, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a record of transactions; deriving an attestation address using the information and the public key of the digital entity; verifying the existence of the attestation transaction at the attestation address in the centralized or distributed ledger and verifying that the attestation transaction has not been revoked; receiving at the processor associated with the user a cryptographic challenge nonce signed by the digital entity's private key; and verifying the digital entity's identity with the cryptographic challenge nonce signed by the digital entity's key.
Isaacson (US20180025442A1) - Disclosed is an approach for processing cryptocurrency payments via a payment request application programming interface. A method includes receiving, from a site, at a browser and via the payment request application programming interface, a request associated with a potential purchase, wherein the request includes an identification of a cryptocurrency payment method accepted by the site and transmitting, to the site, from the browser and via the API, data indicating that a user of the browser can pay for the potential purchase via the cryptocurrency payment method accepted by the site. The method includes retrieving via the API cryptocurrency payment information for the potential purchase and populating a cryptocurrency wallet with the cryptocurrency payment information for automatic payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698